 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE

 8
      NATIONAL PARKS
      CONSERVATION ASSOCIATION,
 9
                            Plaintiff,
10
                                                      C19-645 TSZ
           v.
11
                                                      MINUTE ORDER
      UNITED STATES DEPARTMENT
12    OF THE NAVY,
13                          Defendant.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
           (1)     Plaintiff’s unopposed motion for leave to file a supplemental complaint,
16
   docket no. 14, is GRANTED. Plaintiff shall electronically file its supplemental
   complaint within seven (7) days of the date of this Minute Order. Defendant’s responsive
17
   pleading or motion shall be filed within fourteen (14) days after the supplemental
   complaint is filed.
18
           (2)     The deadlines for dispositive motions and related briefing set forth in the
19 Minute Order entered October 3, 2019, docket no. 12, are STRICKEN. Within twenty-
   eight (28) days after the supplemental complaint is filed, or by April 10, 2020, whichever
20 is earlier, the parties shall meet and confer and file a Joint Status Report setting forth
   proposed deadlines for dispositive motions and related briefing.
21

22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 6th day of March, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
